IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 253 EAL 2020
                                             :
                     Respondent              :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
RODNEY MCGHEE,                               :
                                             :
                     Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of January, 2021, The Application for Petition for

Allowance of Appeal to Be Filed Under Seal is GRANTED. The Petition for Allowance of

Appeal is DENIED.